Citation Nr: 1617755	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-10 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine, right total knee arthroplasty residuals, and/or left knee arthritis.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine, right total knee arthroplasty residuals, and/or left knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to November 1978 and from November 1978 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In December 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  

The case was previously before the Board in September 2014, at which time the Board remanded the claims further development, including obtaining additional VA treatment records and providing another VA etiological examination.  That development having been completed, the case has returned to the Board


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran has disabilities of the left shoulder and cervical spine that are causally related to his service-connected degenerative disc disease of the lumbar spine (low back disability), right total knee arthroplasty residuals (right knee disability), and left knee arthritis (left knee disability).



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability, as secondary to service-connected low back and bilateral knee disabilities, have been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2.  The criteria for service connection for a cervical spine disability, as secondary to service-connected low back and bilateral knee disabilities, have been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Because the Board is granting in full the claims of entitlement to service connection for a left shoulder disability and a cervical spine disorder, any procedural deficiency is not prejudicial to the Veteran.

II.  Service Connection

The Veteran claims that he has disabilities of the left shoulder and cervical spine that are related to his service-connected low back and bilateral knee disabilities.  Specifically, he contends that his lumbar spine and knee disabilities resulted in numerous falls, in particular on his left side, which, in turn, contributed to the development of disorders of his left shoulder and cervical spine.  


In this regard, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has currently diagnosed disabilities affecting his left shoulder and cervical spine.  See, e.g., March 2015 VA Shoulder and Arm Conditions Disability Benefits Questionnaire (DBQ) (diagnosing left shoulder tendonitis, bursitis, and degenerative joint disease (DJD)); March 2015 VA Neck (Cervical Spine) Conditions DBQ (diagnosing cervical spine DJD, intervertebral disc syndrome (IVDS), and stenosis).  See also September 2015 VA Active Problem List from the Hines, Illinois VA Medical Center (VAMC) (reflecting "active problems" including "Neck pain"; "Spinal stenosis in cervical region"; "Shoulder Injury"; "Pain, Shoulder"; and "Osteoarthrosis, unspecified whether generalized or localized, involving shoulder").  See, too, McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Furthermore, his VA treatment records consistently relate his neck and left shoulder pathology to both his history of falls on his left side caused by his service-connected low back and bilateral knee conditions, and also to his use of assistive devices, including crutches and wheelchairs, prescribed as a result of his service-connected low back and bilateral knee conditions.  See, e.g., February 2002 VA Internal Medicine Attending Note (reporting that the Veteran was following up "after a fall where he fell onto his head and [left] shoulder.  [He h]as had persistent problem with the [left] shoulder ever since.  [He h]as a lot of pain when [he] uses his braces to walk, and when [he] raises his arm.  Also [he] has persistent [neck] problems holding his head up which gets worse as the day goes on."); May 2002 VA Physical Medicine and Rehabilitation Progress Note (noting that the Veteran "fell at home 4-5 months ago [and] has been having pain in the neck/[left] shoulder since then"); January 2004 VA Orthopedic Surgery Consultation Report (noting the Veteran's left shoulder pathology reportedly resulting from his use of crutches as a result of his service-connected lumbar spine and bilateral knee disabilities); May 2004 VA Physical Medicine and Rehabilitation Progress Note (reflecting that the Veteran "uses crutches and used wheelchair and developed bilateral shoulder tendonitis due to propulsion of wheelchair"); July 2004 VA Orthopedic Surgery Consultation Report (diagnosing cervical spine DJD that is "possibl[y] related to falls"); September 2004 VA Physical Medicine and Rehabilitation Progress Note (reflecting a gait impairment and falls due to his low back and bilateral knee pathology and noting the Veteran's bilateral shoulder pathology that is "sec[ondary] to overuse (prior [wheelchair] use before scooter issued) with radiation to neck"); January 2005 VA Physical Therapy Home Health Note (reporting that the Veteran has had "multiple falls including recently" which "exacerbate shoulder problems"); January 2007 VA Physical Medicine and Rehabilitation Consultation Report (noting that the Veteran "has used . . . crutches for y[ea]rs with bilateral shoulder pain" and that he "has fallen repeatedly, which contributed to [left] shoulder DJD"); October 2013 VA Physical Medicine and Rehabilitation Attending Note (reflecting an exacerbation of his left cervical spine symptomatology after a recent fall); September 2011 VA Social Work Home Health Consultation Report (noting that the Veteran has "frequent falls due to left leg weakness (wears brace) and spinal injury sustained while in the service" and reporting the Veteran's history of "chronic neck pain" continuing since a fall in 2003, diagnosed as "severe cervical stenosis").  

The Board finds the determinations of the Veteran's VA treatment providers concerning the relationship between his left shoulder and cervical spine pathologies and the manifestations of and treatment for his service-connected lumbar spine and bilateral knee disabilities to be especially probative.  These findings are underpinned by sufficient rationale, specifically that the Veteran's service connected lumbar spine and bilateral knee disorders necessitated the use of assistive devices and, additionally, caused imbalance and resultant falls, the combined effects of which contributed to the Veteran's left shoulder and cervical spine disabilities.  Moreover, the probative value of these findings is bolstered by the VA medical professional's familiarity with and long-term treatment of the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).  

The Board acknowledges the negative etiological opinion evidence of record in the form of the March 2008 VA orthopedic examination report and the April 2015 VA examination report and opinion disassociating the Veteran's left shoulder and cervical spine pathology from any of his service-connected disabilities.  The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept either the March 2008 VA examiner's opinion regarding the etiology of the Veteran's left shoulder and cervical spine disabilities, or the subsequent April 2015 opinion addressing the same.  

Specifically, the March 2008 opinion failed to adequately account for the extensive VA treatment records documenting the onset and continuity of the Veteran's left shoulder and cervical spine symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Neither did the March 2008 VA examiner address the VA medical records attributing the Veteran's left shoulder and cervical spine pathologies to the to his use of assistive devices and/or his history of falls.  See id.; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

For those reasons, the Board determined that another VA examination and opinion was warranted in order to adequately address the medical and lay evidence of record.  See September 2014 Board Remand (instructing that the examiner "must address the Veteran's repeated falls due to his low back and knee disorders[ and] his extended use of a manual wheelchair, crutches, a walker, and a cane due to his low back and knee disorders . . .; and ordering that, on reexamination, the VA examiner "must also consider the VA treatment records showing left shoulder surgery in December 2006 and a fall injuring the left shoulder in November 2013, as well as the Veteran's complaints of neck pain since a fall in 2003").  However, despite the Board's instructions, the April 2015 VA opinion failed to consider or address in any meaningful way any of the VA treatment records discussing the history or etiology of the Veteran's left shoulder and cervical spine disorders.  See Nieves-Rodriguez, 22 Vet. App. at 302.  Moreover, the April 2015 VA examiner's opinions were also conclusory in nature, as they advance essentially no bases for the conclusions drawn and fail to adequately support, by reference to specific facts and medical principals, the opinion that the left shoulder and cervical spine disorders are unrelated to the Veteran's service-connected low back and bilateral knee conditions.  See id.; Stefl, 21 Vet. App. at 124.  Therefore, neither the March 2008 examination report and opinion nor the April 2015 VA medical opinion forms an adequate foundation upon which to base a denial of entitlement to service connection.

Accordingly, although VA is not bound by a "treating physician rule" under which a treating physician's findings and opinions would presumptively be given greater weight than those of a VA examiner or another doctor, see Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993), when considering the insufficiency of the VA examiners' negative etiological opinions, and given the enhanced probative value of the findings of the Veteran's VA treating physicians as previously discussed, the Board finds that the VA treatment providers' contemporaneous documentation of the relationship between the diagnosed left shoulder and cervical spine pathologies and the manifestations of the Veteran's service-connected disabilities is entitled to greater probative weight than the conclusory opinions adduced by the VA examiners.  See Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight).

Accordingly, because there are currently diagnosed disabilities of the left shoulder and cervical spine, given the medical evidence of record linking his left shoulder and cervical spine disabilities to manifestations of his service-connected lumbar spine and bilateral knee disabilities, and in the absence of any probative evidence to the contrary, the Board finds that, at the least, reasonable doubt exists as to the question of the etiology of the left shoulder and cervical spine conditions.  And, when resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left shoulder and cervical spine disabilities are as likely as not attributable to his service-connected low back and bilateral knee disorders.  Under VA law, in such a circumstance, the claimant must prevail.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  See also Allen, 7 Vet. App. at 448; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted for a left shoulder disorder and a cervical spine disorder, as secondary to the service-connected low back and bilateral knee disabilities.


ORDER

Entitlement to service connection for a left shoulder disorder, as secondary to service-connected degenerative disc disease of the lumbar spine, right total knee arthroplasty residuals, and left knee arthritis, is granted.

Entitlement to service connection for a cervical spine disorder, as secondary to service-connected degenerative disc disease of the lumbar spine, right total knee arthroplasty residuals, and left knee arthritis, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


